Citation Nr: 0930238	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg disorder, to 
include as secondary to a service connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1951 to May 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
at this RO in November 2008.  The transcript of the hearing 
is associated with the claims file and has been reviewed.

This matter was previously remanded by the Board for further 
development in January 2009.  Such has been completed and 
this matter is returned to the Board for further 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right leg disorder was not incurred in service 
and is not related to service, or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for right leg condition, 
claimed as secondary to service connected right ankle 
condition, have not been met.  30 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In August 2006 the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Attached to the August 2006 notice, the agency of original 
jurisdiction (AOJ) sent the Veteran notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2008).  

The Veteran contends that he experienced numbness in his 
lower extremities.  At his November 2008 hearing, the Veteran 
testified about numbness and also indicated experiencing 
tingling and pain in his lower extremities.  The Veteran 
stated that these sensations were secondary to his service-
connected disorders. 

As stated above, in January 2009 this matter was remanded for 
further development.  According to the remand instructions, 
the RO was instructed to obtain copies of records from the 
Veteran's private medical examiner, Dr. R. Marin.  In 
addition, the RO was instructed to schedule the Veteran to a 
VA examination of the right lower extremity and whether his 
current condition is related to service connected 
disabilities or related to his military service. The Board 
found that the remand instructions have been sufficiently 
satisfied and, therefore, the appeal is ready for review. 

According to Dr. Marin's medical records, the Veteran was 
diagnosed with "neuropathy of bilateral lower extremities 
due to lumbar spondylosis and multilevel disc derangement 
which is exacerbated by this left knee osteoarthritis and 
previous [r]ight ankle fracture."  See Dr. Marin's letter, 
dated December 2008.  Dr. Marin does not give any further 
explanation for the conclusion.

In March 2009, the Veteran underwent a VA examination which 
revealed that he experienced stocking distribution loss of 
sensation to mid-calf on the left side and stocking 
distribution sensation loss foot to mid-calf on the right.  
The VA examiner opined that the Veteran's lower extremities 
disorder is "not due to... right ankle [disability].  It is a 
stocking type distribution seen in [diabetes mellitus] and 
many other conditions.  He does have [diabetes mellitus, type 
II]."  See VA examination, dated March 2009.

While the evidence indicates that the Veteran was diagnosed 
with peripheral neuropathy of the lower extremities, the 
Board finds that service connection is not warranted, 
however, because the evidence does not medically indicate 
that the Veteran's condition is related to his service 
connected right ankle condition, or that either was otherwise 
incurred in service.

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Here, although Dr. Marin's gives a positive nexus opinion it 
does not reflect any review or discussion of the contents of 
the claims-file, addresses any of the contrary evidence of 
record, nor does it discuss any rationale supporting the 
opinion.  The Board further notes that the December 2008 
letter is merely a conclusory statement, which does not 
include any explanation of the basis for the examiner's 
opinion.  

In contrast, the March 2009 VA examination report reflects 
the most thorough and factually supported opinion of record, 
given that it is consistent with other evidence of record and 
included review of the claims file.  Among other things, the 
VA examiner directly considered the Veteran's diagnosed 
diabetes mellitus, type II as the possible cause of the 
condition.

Furthermore, though the Veteran contended that his right leg 
disability was caused or aggravated by his service-connected 
disabilities and may attest to symptoms he has experienced, 
he is not competent to opine on the diagnosis or etiology of 
his condition.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As a lay person, the Veteran simply does not have 
the necessary medical training and/or expertise to make a 
diagnosis or determine the cause of his condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, the lack of competent evidence supporting the claim, 
and, significantly, the VA examiner's negative nexus opinion, 
the evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to service connection for right leg disorder, to 
include as secondary to service connected right ankle is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


